DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the phrase, “the antibody is a plurality of the antibodies” is unclear.  The Examiner suggests adopting the language “the antibody is a plurality of antibodies”.   Likewise, “the fluorescence-label derivative is a plurality of the fluorescence-label derivatives” is unclear.  The Examiner suggests adopting the language “the fluorescence-label derivative is a plurality of fluorescence-label derivatives”.  The phrase “the measurement target solution includes a plurality of the measurement target substances” is unclear.  The Examiner suggests adopting the language “the measurement target solution includes a plurality of measurement target substances”.  The phrase “each of a plurality of the antibodies” is unclear.  If the intention is to indicate the same plurality of antibodies described in line 2 of the claim, the Examiner suggests adopting the language “each antibody of the plurality of antibodies”.  The limitation "the one measurement target substance out of a plurality of the measurement target substances" has insufficient antecedent basis.  If the intention is to indicate the same measurement target substances of lines 5-6 of the claim, the Examiner suggests adopting the language “one measurement target substance out of the plurality of measurement target substances”.  Also, “the one fluorescence-labeled derivative out of a plurality of the fluorescence-labeled derivatives” has insufficient antecedent basis.  If the intention is to indicate the same fluorescence-labeled derivatives of lines 3-4 of the claim, the Examiner suggests adopting the language “one fluorescence-labeled derivative out of the plurality of fluorescence-labeled derivatives”.
Regarding claim 4, the phrase, “the antibody is a plurality of the antibodies” is unclear.  The Examiner suggests adopting the language “the antibody is a plurality of antibodies”.  Likewise, “the measurement target solution contains a plurality of the measurement target substances and a plurality of the fluorescence-labeled derivatives” is unclear.  The Examiner suggests adopting the language “the measurement target solution contains a plurality of measurement target substances and a plurality of fluorescence-labeled derivatives”.  The phrase “each of a plurality of the antibodies” is unclear.  If the intention is to indicate the same plurality of antibodies described in line 2 of the claim, the Examiner suggests adopting the language “each antibody of the plurality of antibodies”.  The limitation "the one measurement target substance out of a plurality of the measurement target substances" has insufficient antecedent basis.  If the intention is to indicate the same measurement target substances of lines 3-4 of the claim, the Examiner suggests adopting the language “one measurement target substance out of the plurality of measurement target substances”.  Also, “the one fluorescence-labeled derivative out of a plurality of the fluorescence-labeled derivatives” has insufficient antecedent basis.  If the intention is to indicate the same fluorescence-labeled derivatives of line 4 of the claim, the Examiner suggests adopting the language “one fluorescence-labeled derivative out of the plurality of fluorescence-labeled derivatives”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20100233030 A1) in view of Xing et al. (CN 109456879 A).
	Regarding claim 1, Murphy teaches microfluidic devices with binding channels (Par. 47) A microdevice comprising: a microchannel with materials flowing through the binding region with a component of interest (Par. 48) to which a measurement target solution containing a measurement 5target substance is introduced; an antibody is attached to the walls of the binding channel which binds to a component of interest and different binding moieties can be incorporated (Par. 49) an antibody being fixed to at least one sidewall surface of the microchannel and specifically binding to the measurement target substance; a competitive binding agent can be introduced to the binding channel region for a component-binding moiety (Par. 154) and fluorescent label moieties can be used (Par. 157) a fluorescence-labeled derivative being specifically bound to the antibody and being acquired by fluorescence-labeling the measurement target substance; and wherein the measurement target substance and the fluorescence-labeled derivative specifically bind to the antibody in a competitive manner, the antibody is fixed to the sidewall surface of the microchannel in a state of 15specifically binding to the fluorescence-labeled derivative, and the use of a light source through a detection window (Par. 174) where the detection window typically includes a transparent cover (Par. 60) but does not appear to explicitly teach the form of the microfluidic devices with 10a light blocker blocking excitation light exciting fluorescent light radiated by the fluorescence-labeled derivative, and the light blocker blocks the excitation light entering the fluorescence-labeled derivative specifically binding to the antibody.                         
	However, Xing teaches a microfluidic chip with a functional layer (2) made of polymer-silver-polydimethylsiloxane (AgPDMS), a light blocking material, a top layer (1), which is transparent, and a chip layer (3) (Fig. 1, lines 11 to 6 from the bottom of translated p. 3) where the functional layer has columnar structures (14) forming channels that narrow towards the top layer (1) (Fig. 1-4, lines 6 and 10 of translated p. 6).  Using such a microfluidic chip would block light entering the top layer from reaching the walls.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic device of Murphy to include the structure of Xing’s microfluidic chip because "the structure can effective focusing, the cell through non uniform side wall form the parallel flow channel increases the flux. chip processing is compared with the cost of soft etching silicon device process simple and low reverse film technique, and by a uniform conductive polymer material filled with multi-layer structure of the SU-8 mould and casting the integrated runner-electrode structure once, further simplifies the process and reduces the cost" (last line of p. 2 to line 5 of p. 3 of translation).
	Regarding claim 2, Murphy teaches antibodies (Par. 181), a variety of labels for each component of interest (Par. 106), and analysis of multiple components of interest (Par. 67). 
	Regarding claim 3, Murphy teaches microfluidic devices with binding channels (Par. 47) A microdevice comprising: a microchannel with materials flowing through the binding region with a component of interest (Par. 48) a competitive binding agent can be introduced to the binding channel region for a component-binding moiety (Par. 154) and fluorescent label moieties can be used (Par. 157) to which a measurement target solution containing a measurement target substance and a fluorescence-labeled derivative acquired by fluorescence-labeling the measurement target substance is introduced; and wherein the measurement target substance and the fluorescence-labeled derivative specifically bind to the antibody in a competitive manner, an antibody is attached to the walls of the binding channel which binds to a component of interest and different binding moieties can be incorporated (Par. 49) an antibody being fixed to at least one sidewall surface of the microchannel and specifically binding to the measurement target substance and the fluorescence-labeled derivative; and the use of a light source through a detection window (Par. 174) where the detection window typically includes a transparent cover (Par. 60) but does not appear to explicitly teach the form of the microfluidic devices with a light blocker blocking excitation light exciting fluorescent light radiated by the fluorescence-labeled derivative and, when the measurement target solution is introduced to the microchannel, the light blocker blocks the excitation light entering the fluorescence-labeled derivative specifically binding to the antibody.           
	However, Xing teaches a microfluidic chip with a functional layer (2) made of polymer-silver-polydimethylsiloxane (AgPDMS), a light blocking material, a top layer (1), which is transparent, and a chip layer (3) (Fig. 1, lines 11 to 6 from the bottom of translated p. 3) where the functional layer has columnar structures (14) forming channels that narrow towards the top layer (1) (Fig. 1-4, lines 6 and 10 of translated p. 6).  Using such a microfluidic chip would block light entering the top layer from reaching the walls.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic device of Murphy to include the structure of Xing’s microfluidic chip because "the structure can effective focusing, the cell through non uniform side wall form the parallel flow channel increases the flux. chip processing is compared with the cost of soft etching silicon device process simple and low reverse film technique, and by a uniform conductive polymer material filled with multi-layer structure of the SU-8 mould and casting the integrated runner-electrode structure once, further simplifies the process and reduces the cost" (last line of p. 2 to line 5 of p. 3 of translation).
	Regarding claim 4, Murphy teaches antibodies (Par. 181), a variety of labels for each component of interest (Par. 106), and analysis of multiple components of interest (Par. 67).
	Regarding claim 5, Murphy teaches a light source and optics for directing the light source through a detection window (Par. 174) where the detection window typically includes a transparent cover (Par. 60) as described above in for the microfluidic device of claim 1.  Likewise, as previously described above in for the microfluidic device of claim 1, Xing teaches the microfluidic chip with a top layer (1) which is transparent (Fig. 1, lines 11 to 9 from the bottom of translated p. 3) a first substrate that the excitation light enters; a chip layer (3) (Fig. 1, line 8 from the bottom of translated p. 3) and a second substrate facing the first substrate, a functional layer (2) made of polymer-silver-polydimethylsiloxane (AgPDMS), a light blocking material, between the two other layers (Fig. 1, line 7 to 6 from the bottom of translated p. 3) wherein the light blocker forms the microchannel by being sandwiched by the first substrate and the second substrate, a side of the light blocker forms the sidewall surface of the microchannel, and where the columnar structures (14) form a channel that narrows towards the top layer (1) (Fig. 1-4, lines 6 and 10 of translated p. 6) and a sidewall surface of the microchannel to which the antibody is fixed inclines in a direction narrowing a width of the microchannel toward the first substrate. 
	Regarding claim 6, Xing teaches the columnar structures (14) form a channel that narrows towards the top layer (1) (Fig. 1-4, lines 6 and 10 of translated p. 6).
	Regarding claim 7, Murphy teaches a light source and optics for directing the light source through a detection window (Par. 174) where the detection window typically includes a transparent cover (Par. 60) as described above in for the microfluidic device of claim 1.  Likewise, as previously described above in for the microfluidic device of claim 1, Xing teaches the microfluidic chip with a top layer (1) which is transparent (Fig. 1, lines 11 to 9 from the bottom of translated p. 3) a first substrate that the excitation light enters; a chip layer (3) (Fig. 1, line 8 from the bottom of translated p. 3) and a second substrate facing the first substrate, a functional layer (2) made of polymer-silver-polydimethylsiloxane (AgPDMS), a light blocking material, between the two other layers (Fig. 1, line 7 to 6 from the bottom of translated p. 3) wherein the light blocker forms the microchannel by being sandwiched by the first substrate and the second substrate, a side of the light blocker forms the sidewall surface of the microchannel, and where the columnar structures (14) form a channel that narrows towards the top layer (1) (Fig. 1-4, lines 6 and 10 of translated p. 6) and a sidewall surface of the microchannel to which the antibody is fixed inclines in a direction narrowing a width of the microchannel toward the first substrate.                    
	Regarding claim 8, Xing teaches the columnar structures (14) form a channel that narrows towards the top layer (1) (Fig. 1-4, lines 6 and 10 of translated p. 6).
	Regarding claim 9, Murphy teaches a light source and optics for directing the light source through a detection window (Par. 174) where the detection window typically includes a transparent cover (Par. 60) as described above in for the microfluidic device of claim 1.  Likewise, as previously described above in for the microfluidic device of claim 1, Xing teaches the microfluidic chip with a top layer (1) which is transparent (Fig. 1, lines 11 to 9 from the bottom of translated p. 3) a first substrate that the excitation light enters; a chip layer (3) (Fig. 1, line 8 from the bottom of translated p. 3) a second substrate facing the first substrate; and a functional layer (2) between the two other layers (Fig. 1, line 7 to 6 from the bottom of translated p. 3) and a partition wall forming the microchannel by being sandwiched by the first substrate and the second substrate, wherein a side of the partition wall forms the sidewall surface of the microchannel. 
	Regarding claim 10, Xing teaches layers (1) and (2) are combined (Fig. 1, lines 7-8 of translated p. 3) where functional layer (2) is made of polymer-silver-polydimethylsiloxane (AgPDMS), a light blocking material (Fig. 1, line 7 to 6 from the bottom of translated p. 3).
	Regarding claim 11, Xing teaches layers (1) and (2) are combined (Fig. 1, lines 7-8 of translated p. 3) where functional layer (2) is made of polymer-silver-polydimethylsiloxane (AgPDMS), a light blocking material (Fig. 1, line 7 to 6 from the bottom of translated p. 3) which means the end of the functional layer (2) on the top layer (1) side will block light.            
	Regarding claim 12, Murphy teaches a light source and optics for directing the light source through a detection window (Par. 174) where the detection window typically includes a transparent cover (Par. 60) as described above in for the microfluidic device of claim 1.  Likewise, as previously described above in for the microfluidic device of claim 1, Xing teaches the microfluidic chip with a top layer (1) which is transparent (Fig. 1, lines 11 to 9 from the bottom of translated p. 3) a first substrate that the excitation light enters; a chip layer (3) (Fig. 1, line 8 from the bottom of translated p. 3) a second substrate facing the first substrate; and a functional layer (2) between the two other layers (Fig. 1, line 7 to 6 from the bottom of translated p. 3) and a partition wall forming the microchannel by being sandwiched by the first substrate and the second substrate, wherein a side of the partition wall forms the sidewall surface of the microchannel.
	Regarding claim 13, Xing teaches layers (1) and (2) are combined (Fig. 1, lines 7-8 of translated p. 3) where functional layer (2) is made of polymer-silver-polydimethylsiloxane (AgPDMS), a light blocking material (Fig. 1, line 7 to 6 from the bottom of translated p. 3).
	Regarding claim 14, Xing teaches Xing teaches layers (1) and (2) are combined (Fig. 1, lines 7-8 of translated p. 3) where functional layer (2) is made of polymer-silver-polydimethylsiloxane (AgPDMS), a light blocking material (Fig. 1, line 7 to 6 from the bottom of translated p. 3) which means the end of the functional layer (2) on the top layer (1) side will block light.            
	Regarding claim 15, Murphy teaches the use of a light source through a detection window (Par. 174) and detection of a fluorometric signal (Par. 60).
	Regarding claim 16, Murphy teaches the use of fluorescence polarization assays (Par. 101).
	Regarding claim 17, Murphy teaches a heating zone (Par. 23) while paragraph 85 of the Specification describes one type of promotor as a heater.
	Regarding claim 18, Murphy teaches the use of a light source through a detection window (Par. 174) and detection of a fluorometric signal (Par. 60).
	Regarding claim 19, Murphy teaches the use of fluorescence polarization assays (Par. 101).
	Regarding claim 20, Murphy teaches a heating zone (Par. 23) while paragraph 85 of the Specification describes one type of promotor as a heater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796